United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 17, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-40747
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

PRESTON JOSEPH ROBINSON,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                  USDC No. 1:03-CR-189-TH-WCR-1
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Preston Joseph Robinson pleaded guilty pursuant to a written

plea agreement to possession with intent to distribute five grams

or more but less than 50 grams of cocaine base.   He was sentenced

to 110 months of imprisonment, four years of supervised release,

and a $100 special assessment.

     Robinson argues for the first time on appeal that the

district court erred by including, pursuant to the relevant

conduct provision of U.S.S.G. § 1B1.3(a)(2), an additional 15.4


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40747
                                -2-

grams of cocaine base in the calculation of his base offense

level because the finding of the additional drug amount was made

by the district court and was not made by a jury or admitted by

Robinson.   He contends that, in light of the Supreme Court’s

decision in Blakely v. Washington, 124 S. Ct. 2531 (2004), the

use of the court’s finding of the additional drug amount in the

determination of his sentence violates the Fifth and Sixth

Amendments.   As Robinson acknowledges, this issue is foreclosed.

See United States v. Pineiro, 377 F.3d 464, 473 (5th Cir. 2004),

petition for cert. filed (U.S. July 14, 2004) (No. 04-5263).

     AFFIRMED.